AILSHIE, C. J.,
Specially Concurring. — I concur in an affirmance of the judgment. I must specifically dissent, however, from that part of the opinion which holds in effect that twenty-seven days constitute one month. Under our statute the word “month” means a calendar month. (Sec. 16, subd. 4, Rev. Stat.) When the statute says a summons *694shall be published for “at least one mouth,” it means “at least” one calendar month. One calendar month cannot intervene between the'16th of one month and the 14th of the following month. Authorities and opinions from all the courts in Christendom cannot change the obvious and un-, mistakable meaning of this plain English which commands that a publication shall be made for “at least one month.” When a statute says a thing shall be done for “at least” a certain length of time, it means that such period of time shall elapse between the commencement and ending of the act. (Early v. Doe, 16 How. 610, 14 L. ed. 1079.) I do not understand that the trial courts and members of the bar of the state have generally taken the view indicated in the majority opinion.
(June 7, 1909.)
ON REHEARING.
(Syllabus on Bebearing.)
17. An agreement to marry entered into within six months after the date of a decree of divorce, to be consummated and the marriage contract actually made after the expiration of the six months from the date of the decree, is valid, and damages for a breach thereof may be recovered in a proper action.
18. Held, under the facts of this case that the law of estoppel does not apply, and that the acts, conduct and knowledge of the defendant were not sufficient to estop him from denying the legality of the decrees of divorce offered in evidence by the plaintiff.